Citation Nr: 1723408	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  12-19 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether the termination of VA compensation benefits due to "fugitive felon" status, from August, 1 2008, to September 1, 2008, was proper.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Lindio, Counsel






INTRODUCTION

The Veteran served on active duty from December 1968 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision in January 2011 wherein Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin terminated benefits effective August 1, 2008, due to the Veteran having an outstanding warrant.  

Since the January 2011 decision, the Veteran's benefits were reinstated, in April 2011 (effective March 30, 2011), as the Veteran's warrant had been withdrawn.  The RO further retroactively provided benefits (effective September 1, 2008), following a September 2011 nunc pro tunc of the warrant in question (effective from September 1, 2008).  As such, the only period for which the termination of compensation benefits is in question is from August 1, 2008, to September 1, 2008.  

The Board notes that in April 2011, the Decision on Waiver of Indebtedness denied the Veteran's request for a waiver of overpayment for benefits from August 1, 2008 to 2011.  The Veteran filed a notice of disagreement in June 2011.  Following the RO's resumption of paying benefits following the warrant's withdrawal in April 2011 (effective March 30, 2011) and later grant of retroactive benefits effective September 1, 2008 (based on the issuance of a September 2011 nunc pro tunc), the Veteran's overpayment was effectively wiped out for the entire time period in question, except for the period from August 1, 2008, to September 1, 2008.  

Generally, as the AOJ has not issued a SOC on the waiver issue, the Board would remand this issue for issuance of a proper SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  However, as the Board is granting the Veteran's claim regarding the propriety of the termination of benefits from August 1, 2008, to September 1, 2008, any overpayment previously found for that time period would not be proper.  As such, a determination of waiver for such improper overpayment is not necessary.  



FINDINGS OF FACT

1.  A warrant was issued in California against the Veteran on August 1, 2008.  

2.  In September 2008, the Veteran was apprehended in Wisconsin.  

3.  In January 2011, VA terminated the Veteran's benefits due to fugitive felon status, based on the warrant.

4.  In April 2011, the warrant was withdrawn (effective March 30, 2011).  

5.  In September 2011, a nunc pro tunc was issued for the warrant (effective September 1, 2008).


CONCLUSION OF LAW

Giving the Veteran the benefit of the doubt, the Veteran was not a fugitive felon, from August 1, 2008, to September 1, 2008, and the termination of VA compensation benefits was not proper.  38 U.S.C.A. §§ 5103, 5103A, 5313B (West 2014); 38 C.F.R. § 3.665(n) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran had a warrant issued against him (on August 1, 2008) in California, while he was living in Wisconsin.  In September 2008 the Veteran was arrested in Wisconsin based on the warrant, but not extradited.  Subsequently, in January 2011, VA terminated the Veteran's compensation benefits, effective August 1, 2008, due to fugitive felon status created by the warrant.  The Veteran contends that his termination of benefits was not warranted.

In April 2011, a California court withdrew the warrant, effective March 30, 2011.  In September 2011, a California court ordered a nunc pro tunc for the warrant-effective September 1, 2008, (a month after the issuance of the warrant).  Following these actions, the Veteran's warrant was deemed to have been only in effect from August 1, 2008, to September 1, 2008.  As such, the only period for which the Veteran's compensation benefits were effectively terminated were from August 1, 2008, to September 1, 2008, (the only period remaining not covered by the nunc pro tunc).  The question before the Board is whether the Veteran was a fugitive felon for VA purposes during that time period.

The law prohibits the payment of compensation benefits for any period during which a veteran was a fugitive felon.  38 U.S.C.A. § 5313B; 38 C.F.R. § 3.665(n). The term "fugitive felon" includes a person who is a fugitive by reason of fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees, or violating a condition of probation or parole imposed for commission of a felony under Federal or state law.  Id.  

As shown by the record, including Wisconsin court documents, the Veteran was a fugitive from justice due to his failure to register as a sex offender in California prior to his moving to Wisconsin; such registration was required under California law.  However, the record and law is unclear as to whether his actions meet the definition of fugitive felon for VA purposes.  He does not appear to have been fleeing to avoid prosecution or custody by his move to Wisconsin.  Also, he does not appear to have been on probation or parole and in violation of such probation or parole at the time of the issuance of the warrant.  His actions appear to have simply been a failure to inform California of his move to Wisconsin and thus running afoul of his mandated registration requirements.  There appears to have been no legal barrier to his move to Wisconsin from California.  Such findings would be consistent with the California court's issuance of a nunc pro tunc as to the Veteran's warrant, effective September 1, 2008, (a month after the issuance of the warrant).  The record is unclear as to why the nunc pro tunc had not been made effective from August 1, 2008, instead of September 1, 2008.

Giving the Veteran the benefit of the doubt, the Board finds that the Veteran was not a fugitive felon, from August 1, 2008, to September 1, 2008, and that VA compensation benefits should not have been terminated.  


ORDER

The termination of VA compensation benefits, from August, 1 2008, to September 1, 2008, due to "fugitive felon" status was not proper.  



______________________________________________
H.M. WALKER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


